IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT JACKSON

                            JULY 31, 1998 SESSION


STATE OF TENNESSEE,                      )
                                         )      NO. 02C01-9803-CC-00070
      Appellee,                          )
                                         )      HARDIN COUNTY NO. 7580
VS.                                      )
                                         )      HON. C. CREED MCGINLEY,
TAMMY MAE ELLIOTT,

      Appellant.
                                         )
                                         )
                                         )
                                                JUDGE

                                                AFFIRMED - RULE 20
                                                                      FILED
                                                                     September 11, 1998
                                     ORDER
                                                                     Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk

      On October 15, 1997, the defendant, Tammy Mae Elliott, pled guilty to child

abuse of a child under six (6) years of age, a Class D felony. On December 1,

1997, she was sentenced to two (2) years in the Department of Correction. She

had been continuously incarcerated since June 13, 1997, and remained

incarcerated after sentencing.     Pursuant to Tenn. Code Ann. § 40-35-501,

defendant was issued a certificate of probation from the Tennessee Department of

Correction effective January 14, 1998.

      The sole issue on appeal is whether the trial court erred in denying

alternative sentencing. Since the defendant has now been granted probation, the

issue is moot. See State v. Samuel D. Perry, C.C.A. No. 02C01-9611-CR-00435,

Shelby County (Tenn. Crim. App. filed January 29, 1998, at Jackson); State v. Terry

Moore, C.C.A. No. 02C01-9509-CC-00257, Madison County (Tenn. Crim. App. filed

August 2, 1996, at Jackson).

      It is, therefore, ordered that the judgment of the trial court is affirmed

pursuant to Rule 20, Tennessee Court of Criminal Appeals. Costs are taxed to the

state as it appears defendant is indigent.


                                                ___________________________
                                                JOE G. RILEY, JUDGE

                                                ___________________________
                                                PAUL G. SUMMERS, JUDGE

                                                ___________________________
                                                DAVID G. HAYES, JUDGE